          Exhibit B
Documents Filed in State Court Action




  Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 1 of 17
                                                                                                     Electronically Filed - Greene - December 30, 2019 - 04:47 PM
                                                                              1931-CC01605

               IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

LORI LOVEDAY,                                )
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )       Case No: 1931-CC01340
                                             )
WCA MANAGEMENT COMPANY, LP                   )
Serve officer in charge at:                  )
Officer in Charge, Randy Thompson            )
33924 Olathe Dr,                             )
Lebanon, MO 65536                            )
                                             )
                       Defendant.            )

                                    PETITION FOR DAMAGES

       COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall

Ansley, P.C. and for her cause of action against WCA Management Company, LP, states, alleges

and avers to the Court as follows:

                                          PLAINTIFF

       1.      Plaintiff Lori Loveday (hereinafter “Plaintiff”) is a resident of Greene County,

Missouri.

       2.      Plaintiff is a female.

                                         DEFENDANT

       3.      Defendant WCA Management Company, LP (hereinafter “WCA”) is a Delaware

limited partnership organized and existing under the laws of the state of Delaware. Defendant

WCA is engaged in business in the state of Missouri. WCA is not registered to do business in

the state of Missouri. WCA may be served by serving its officer in charge at the address listed in

the caption.




                                                 1

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 2 of 17
                                                                                                     Electronically Filed - Greene - December 30, 2019 - 04:47 PM
                                      VENUE AND JURISDICTION

      4.          The events described herein occurred in Springfield, Greene County, Missouri.

Accordingly, Plaintiff’s damages were first sustained in Greene County, Missouri.

      5.          Plaintiff seeks damages in excess of $25,000.00.

      6.          Plaintiff filed a timely Charge of Discrimination with the Missouri Commission

on Human Rights and the Equal Employment Opportunity Commission on November 5, 2018.

      7.          The Missouri Commission on Human Rights issued a Right to Sue Letter

permitting Plaintiff to file a claim in circuit court. True and correct copies of the Right to Sue

Letter is attached hereto and labeled as Exhibit “A.” The Right to Sue Letter is incorporated

herein by reference.

      8.          The Equal Employment Opportunity Commission issued the Plaintiff a Notice of

Right to Sue. This Notice is attached hereto as Exhibit B and incorporated herein by reference.

      9.          It has been less than ninety (90) days since the Right to Sue Letters were first

issued.

      10.         Pursuant to Section 506.500 RSMo. and Section 508.010(6) RSMo., this Court

has jurisdiction and venue in this cause.

                                 FACTS OF THE OCCURRENCE

          11.     Plaintiff was hired by Defendant on or about March 27, 2017, as a sales

representative.

          12.     Plaintiff was subjected to sexually inappropriate remarks/behavior from the

District Manager, Randy Thompson (“Thompson”). Thompson made comments such as “oh, I

would buy whatever Lori is selling” after looking her up and down. Thompson would ask

Plaintiff if she was in a relationship and when she would reply “no,” he would comment, “[s]o,



                                                  2

          Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 3 of 17
                                                                                                    Electronically Filed - Greene - December 30, 2019 - 04:47 PM
you are not having sex?” Plaintiff would respond by telling Thompson that she had just gotten

out of an abusive relationship and that she was focusing on her family and job.

       13.     On or about May 22, 2017, Thompson invited Plaintiff to a lunch meeting.

During the meeting he told Plaintiff that they should be going to lunch together every month.

That night – about 10 pm – Thompson texted Plaintiff to ask if she was still awake. The next

morning Thompson texted apologizing for the late-night text as a “moment of weakness.”

       14.     In or around August of 2017, Plaintiff was working on an account with a martial

arts studio. When Plaintiff presented a business opportunity with the group to Thompson, he

asked “Why would they do that? They just want to get in your pants.” Plaintiff and Thompson

discussed the opportunity and Thompson asked Plaintiff how old the men in the studio were.

When Plaintiff described them as younger, he again told Plaintiff that the men just wanted to

“get in her pants.”    Around this same time, Thompson started becoming more and more

demeaning, mean and refused to help Plaintiff obtain leads. When Plaintiff went to him to

discuss containers that were a certain size, (and when she wasn’t sure if the company should

keep selling them), he said “[t]hat is not your concern. If I have to fucking shit an 8-yard

container, then I will. Now leave.”

       15.     In or around October 2017, Thompson and Plaintiff were supposed to attend a

sales meeting in Kansas City. When Plaintiff discussed the fact that she would not be able to pay

for a room for the conference, Thompson told Plaintiff that they should share a room together.

Plaintiff told Thompson that she was not comfortable with sharing a room.

       16.     Around Christmas of 2017, Thompson danced at our Christmas party in front of

Plaintiff to the song, “I’m too sexy”, while he lifted up his shirt up, twisted his nipples, and

looked right at Plaintiff. When Plaintiff ignored Thompson’s behavior, his attitude toward

Plaintiff would only get worse.
                                                3

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 4 of 17
                                                                                                       Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       17.     Around March of 2018, Paul Spitz (“Spitz”), a sales rep for construction, was

promoted to Sales Manager.

       18.     Beginning of June of 2018, Paul and Chris Fahnestock (“Fahnestock”), our

Regional Manager, called Plaintiff and said the company was giving her a $12,000 salary

increase.

       19.     About two weeks later Plaintiff was written up for allegedly not making quota.

Spitz became mean and belligerent toward Plaintiff. In the office, with office manager, Denise

Buckner present, he called Plaintiff a liar and humiliated her. He required Plaintiff to sign a

Performance Improvement Plan – less than one month after her raise.

       20.     On July 9th an e-mail was sent asking someone to pick up a key from a customer.

Plaintiff agreed to perform the pick-up. On the way to the office Plaintiff’s chest became tight,

she had chest pain, and started feeling sick. Plaintiff went to the ER and stayed the night in order

to have a stress test the next day. The next morning, Plaintiff saw Spitz outside her room in the

hallway of the hospital. He went into Plaintiff’s room and asked why she was so stressed out.

When Plaintiff complained about the way Spitz was treating her, he said, “all of you women are

so sensitive.” He stayed in Plaintiff’s room even when the doctor came in.

       21.     Later, while Plaintiff was still in the hospital, Fahnestock called Plaintiff with HR

representative, Kelly Patterson (“Patterson”), on the phone. Patterson said my co-workers had

told the company that Plaintiff was stressed out. Patterson said that Plaintiff was taking Effexor

for anxiety and depression, but then could not remember who told her that information when

Plaintiff inquired. Patterson told Plaintiff that she had heard that Plaintiff told someone she

would kill myself if Plaintiff lost her job. Plaintiff tried to explain that comment was being taken

out of context. Patterson told Plaintiff that I would have to take a mandatory leave of absence.

Patterson also told Plaintiff that she would need to see a therapist, that the company pays for
                                                 4

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 5 of 17
                                                                                                       Electronically Filed - Greene - December 30, 2019 - 04:47 PM
five visits with the therapist, and that the therapist would need to give Plaintiff a return to work

letter before Plaintiff could return to work.

       22.     Plaintiff called the number that she was given for therapy. However, Plaintiff was

told the company did not cover visits to obtain a return to work letter. Plaintiff called Patterson

who said she would investigate the matter. Patterson called Plaintiff later and said the company

did not cover the visit, so Plaintiff would not need the note to go back to work.

       23.     About a week before Plaintiff was supposed to return, HR called and informed

Plaintiff that she needed to apply for FMLA in order to return to work (even thought I was

previously told that would not be necessary).

       24.     On or about August 6, 2018, Spitz made Plaintiff re-sign the PIP, putting her on

another 30 days of probation. During this time, Plaintiff goals were set extremely high in an

effort to set Plaintiff up to fail. On information and belief, calls and business were diverted from

Plaintiff, she was not given support, she was written up and/or reprimanded for issues for which

other sales reps were not disciplined.

       25.     On or about September 17, 2018, with two new contracts to close on, Spitz texted

Plaintiff and said that Fahnestock was going to be in town and that management would like to

meet. Plaintiff got on her computer the next morning to send contracts and she could not log in.

(The previous week Plaintiff also had her direct deposit from the company cancelled.).

Fahnestock called Plaintiff and said he had Spitz and HR on the phone. Fahnestock then

informed Plaintiff that she was terminated immediately.

 COUNT I - VIOLATIONS OF MISSOURI HUMAN RIGHTS ACT (§ 213.055) (Gender)

       COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall

Ansley, P.C., and for Count I of her cause of action against Defendant states, alleges and avers to

the Court as follows:
                                                 5

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 6 of 17
                                                                                                     Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       26.     Plaintiff restates, realleges, and incorporates herein all preceding paragraphs of

this Petition as though they were fully restated in haec verba.

       27.     As a female Plaintiff is a protected individual pursuant to the Missouri Human

Rights Act.

       28.     Plaintiff was subjected to a discriminatory and harassing work environment due to

her gender.

       29.     A causal nexus exists between the behavior Plaintiff encountered and Plaintiff’s

membership in the protected group.

       30.     The acts mentioned above were in violation of RSMo. § 213.055.

       31.     As a direct and proximate result of the violations described herein, Plaintiff has

suffered the following:

       (a)     Lost income, including but not limited to back pay, front pay and lost

               benefits;

       (b)     Lost career opportunities, including but not limited to opportunities for

               advancement, status, pay and benefits; and

       (c)     Mental and emotional anguish defined as “garden variety” by Missouri

               law.

       32.     Pursuant to the MHRA, RSMo. § 213.111, Plaintiff is entitled to and hereby

requests an award of attorney’s fees, prejudgment and post judgment interest at the highest

lawful rate on any award or verdict provided.

       33.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

said Defendant, and others similarly situated, from like conduct in the future.



                                                 6

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 7 of 17
                                                                                                     Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for an award of post-

judgment interest at the highest lawful rate on any judgment rendered; for punitive damages

sufficient to deter this Defendant, and those similarly situated, from like actions in the future;

and for such other and further relief as the Court deems just and proper under the circumstances.

             COUNT II – RETALIATION/VIOLATIONS OF § 213.070, RSMO.

       COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall

Ansley, P.C., and for Count II of her cause of action against Defendant, states, alleges and avers

to the Court as follows:

       34.     Plaintiff restates, realleges and reavers herein all preceding paragraph of this

Petition as though they were fully stated herein in haec verba.

       35.     Plaintiff was terminated and retaliated against because of her protected reports

and her opposition to discrimination and harassment as described above.

       36.     The acts of Defendant in terminating Plaintiff’s employment violate § 213.070.

       37.     As a direct and proximate result of the retaliation, Plaintiff has suffered the

following:

       (a)     Lost income, including but not limited to back pay, front pay and lost

               benefits;

       (b)     Lost career opportunities, including but not limited to opportunities for

               advancement, status, pay and benefits; and

       (c)     Mental and emotional anguish defined as “garden variety” by Missouri

               law.




                                                 7

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 8 of 17
                                                                                                      Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       38.     Pursuant to the MHRA, RSMo. § 213.111, Plaintiff is entitled to and hereby

requests an award of attorney’s fees and post judgment interest at the highest lawful rate on any

award or verdict provided.

       39.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

said Defendant, and others similarly situated, from like conduct in the future.

       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for post-judgment interest

at the highest lawful rate on any judgment rendered; for punitive damages sufficient to deter said

Defendant, and others similarly situated, from like actions in the future; and for such other and

further relief as the Court deems just and proper.

     COUNT III - VIOLATIONS OF MISSOURI HUMAN RIGHTS ACT (§ 213.055)
                       (Disability/Perception of Disability)

       COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall

Ansley, P.C., and for Count I of her cause of action against Defendant states, alleges and avers to

the Court as follows:

       40.     Plaintiff restates, realleges, and incorporates herein all preceding paragraphs of

this Petition as though they were fully restated in haec verba.

       41.     As someone perceived as having a disability is a protected individual pursuant to

the Missouri Human Rights Act.

       42.     Plaintiff was subjected to a discriminatory and harassing work environment due to

the perception of disability held by Defendant.

       43.     A causal nexus exists between the behavior Plaintiff encountered and Plaintiff’s

membership in the protected group.

                                                  8

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 9 of 17
                                                                                                     Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       44.     The acts mentioned above were in violation of RSMo. § 213.055.

       45.     As a direct and proximate result of the violations described herein, Plaintiff has

suffered the following:

       (a)     Lost income, including but not limited to back pay, front pay and lost

               benefits;

       (b)     Lost career opportunities, including but not limited to opportunities for

               advancement, status, pay and benefits; and

       (c)     Mental and emotional anguish defined as “garden variety” by Missouri

               law.

       46.     Pursuant to the MHRA, RSMo. § 213.111, Plaintiff is entitled to and hereby

requests an award of attorney’s fees, prejudgment and post judgment interest at the highest

lawful rate on any award or verdict provided.

       47.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

said Defendant, and others similarly situated, from like conduct in the future.

       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for an award of post-

judgment interest at the highest lawful rate on any judgment rendered; for punitive damages

sufficient to deter this Defendant, and those similarly situated, from like actions in the future;

and for such other and further relief as the Court deems just and proper under the circumstances.




                                                 9

       Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 10 of 17
                                                                                                         Electronically Filed - Greene - December 30, 2019 - 04:47 PM
     COUNT IV – DISCRIMINATION AND HOSTILE WORK ENVIRONMENT IN
                               VIOLATION
              OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall

Ansley, P.C., and for Count IV of her Petition against defendant states, alleges and avers to the

Court as follows:

       48.     Plaintiff restates, realleges, and reavers all preceding paragraphs of this Petition as

though fully set-forth herein in haec verba.

       49.     Plaintiff, as a female, is a member of a protected group pursuant to Title VII.

       50.     Plaintiff has been subjected to a work environment that was hostile and

discriminatory based on Plaintiff’s gender.

       51.     Plaintiff is a member of a protected group and was subjected to an unwelcome

and hostile work environment due to her sex; a causal nexus exists between the working

environment/discrimination and the Plaintiff’s membership in the protected group; the

harassment affected a term, condition, or privilege of Plaintiff’s employment with defendants;

defendants knew or should of known of the harassment and failed to take prompt and affective

remedial action; plaintiff was subsequently constructively discharged on account of her sex and

exercising her rights under state and federal law.

       52.     As a direct and proximate result of the harassment/discrimination and hostile

working environment, as described herein, plaintiff has suffered the following:

       (a)     Lost income, including but not limited to back pay, front pay and lost

               benefits;

       (b)     Lost career opportunities, including but not limited to opportunities for

               advancement, status, pay and benefits; and

       (c)     Mental and emotional anguish.
                                                 10

       Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 11 of 17
                                                                                                         Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       53.     Pursuant to 42 U.S.C. § 2000e-5(k), plaintiff is entitled to and hereby requests an

award of attorney’s fees, prejudgment and post judgment interest at the highest lawful rate on

any award or verdict provided.

       54.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

Defendant, and other similarly situated defendants, from like conduct in the future.

       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for an award of post-

judgment interest at the highest lawful rate on any judgment rendered; for punitive damages

sufficient to deter Defendant, and similarly situated defendants, from like actions in the future;

and for such other and further relief as the Court deems just and proper.

          COUNT V – RETALIATION IN VIOLATION OF TITLE VII OF THE
                         CIVIL RIGHTS ACT OF 1964

       COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall

Ansley, P.C., and for Count V of her Petition against Defendants states, alleges and avers to the

Court as follows:

       55.     Plaintiff restates, realleges, and reavers all preceding paragraphs of this Petition as

though fully set-forth herein in haec verba.

       56.     Plaintiff reported, complained of, resisted and objected to the hostile and

discriminatory work environment to her supervisors.

       57.     As a direct and proximate result of Plaintiff’s reports, complaints, and/or

objections to said behavior, plaintiff was retaliated against and ultimately terminated.

       58.     As a direct and proximate result of the retaliatory actions of Defendant, as

described herein, Plaintiff has suffered the following:

                                                 11

       Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 12 of 17
                                                                                                         Electronically Filed - Greene - December 30, 2019 - 04:47 PM
       (a)     Lost income, including but not limited to back pay, front pay and lost

               benefits;

       (b)     Lost career opportunities, including but not limited to opportunities for

               advancement, status, pay and benefits; and

       (c)     Mental and emotional anguish.

       59.     Pursuant to 42 U.S.C. § 2000e-5(k), plaintiff is entitled to and hereby requests an

award of attorney’s fees, post judgment interest at the highest lawful rate on any award or verdict

provided.

       60.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

Defendant, and other similarly situated defendants, from like conduct in the future.

       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for an award post-judgment

interest at the highest lawful rate on any judgment rendered; for punitive damages sufficient to

deter Defendant, and similarly situated defendants, from like actions in the future; and for such

other and further relief as the Court deems just and proper.

   COUNT VI – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT –
                                 AS AMENDED
   COMES NOW Plaintiff, Lori Loveday, by and through her attorneys of record, Hall Ansley,

P.C., and for Count VI of her Petition against Defendants states, alleges and avers to the Court as

follows:

       61.     Plaintiff restates, realleges, and reavers all preceding paragraphs of this Petition as

though fully set-forth herein in haec verba.

       62.     The foregoing actions by Defendant violate the Americans with Disabilities Act,

as amended, in that Defendant discriminated against Plaintiff on the basis of Defendant’s
                                                 12

       Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 13 of 17
                                                                                                       Electronically Filed - Greene - December 30, 2019 - 04:47 PM
perception that Plaintiff’s condition interfered with her ability to work. Plaintiff was ultimately

terminated from her job because of the perception that her condition constituted a disability.

        63.     As a direct and proximate result of Defendant’s violation of the Americans with

Disabilities Act, as amended, Plaintiff has lost wages and benefits. Plaintiff also endured mental

and emotional distress on account of her termination and the violations of the Americans with

Disabilities Act.

        64.     Plaintiff is entitled to her attorney fees and costs for bringing this action.

        65.     Plaintiff is entitled to punitive damages sufficient to deter Defendant from similar

actions in the future.

        66.     Plaintiff is entitled to injunctive relief and reinstatement to her former position.

        WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for an award post-judgment

interest at the highest lawful rate on any judgment rendered; for injunctive relief; for punitive

damages sufficient to deter Defendant, and similarly situated defendants, from like actions in the

future; and for such other and further relief as the Court deems just and proper.

                                                HALL ANSLEY,
                                                A Professional Corporation

                                        By: /s/ Benjamin A. Stringer
                                                BENJAMIN A. STRINGER
                                                Missouri Bar Number 50415
                                                TIMOTHY A. RICKER
                                                Missouri Bar Number 62050

                                        3275 East Ridgeview
                                        Springfield, MO 65804
                                        Telephone:     417/890-8700
                                        Facsimile:     417/890-8855
                                        Email: bstringer@hallansley.com
                                        Email: tricker@hallansley.com

                                         Attorneys for Plaintiff
                                                 13

        Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 14 of 17
                                                                    Electronically Filed - Greene - December 30, 2019 - 04:47 PM
                                                     1931-CC01605




                                     Exhibit A




Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 15 of 17
                                                                   Electronically Filed - Greene - December 30, 2019 - 04:47 PM




Case 6:20-cv-03050-MDH Document 1-2 Filed 02/18/20 Page 16 of 17
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 1931-CC01605
MICHAEL J CORDONNIER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
LORI LOVEDAY                                                    BENJAMIN A STRINGER
                                                                PO BOX 4609
                                                                3275 EAST RIDGEVIEW
                                                          vs.   SPRINGFIELD, MO 65808
Defendant/Respondent:                                           Court Address:
WCA MANAGEMENT COMPANY LP                                       JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Employmnt Discrmntn 213.111                                  SPRINGFIELD, MO 65802                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: WCA MANAGEMENT COMPANY LP
                            Alias:
 SERVE: RANDY THOMPSON
 33924 OLATHE DR
 LEBANON, MO 65536
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                  12/31/2019                                   /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                      Date                                                 Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-3024   Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                     Case 6:20-cv-03050-MDH Document 1-2 1Filed
                                                           of 1
                                                                02/18/20       Page 17 of 17
                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
